Case: 17-12081   Date Filed: 03/14/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12081
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:16-cr-00178-RBD-DCI-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ERIC LEON AGER,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 14, 2018)

Before JORDAN, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-12081    Date Filed: 03/14/2018   Page: 2 of 2


      Jose Rodriguez, appointed counsel for Eric Ager in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Ager’s conviction and sentence are AFFIRMED.




                                         2